Title: To James Madison from John Mason, 14 May 1810
From: Mason, John
To: Madison, James


Sir
Indian Trade Office 14th. May 1810
I had the honour to intimate to you in conversation the other day that remonstrances had been made by some of the agents for Indian Trade in the Upper Mississippi against the facility with which british Traders obtained licences to trade in that quarter.
On that subject, it has occurred to me to be my duty to communicate to you Sir a letter lately received from the agent at Fort Madison. Mr. Johnson the writer—tho’ not of much acquirement is a man of good sense and as I beleive of strict truth. With high Respect & &
J M sup
